MEMORANDUM **
California state prisoner Earnest C. Woods, II appeals pro se from the district court’s judgment dismissing the amended complaint in his 42 U.S.C. § 1983 action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We vacate and remand.
The district court dismissed Woods’s complaint under Federal Rule of Civil Procedure 8 on the basis that the complaint was prolix and obscure. Although Woods’s complaint is lengthy and contains sections that fail to connect an allegation with any particular defendant, it should not have been dismissed because it also delineated a number of claims with sufficient specificity and detail. See Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1132 (9th Cir.2008) (remanding a Rule 8 dismissal after determining that, although the complaint contained excessive detail, it was intelligible and clearly delineated the claims and the relevant defendants, and noting that the district court could strike the surplusage from the complaint). We remand for additional proceedings consistent with this disposition.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.